Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 31, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  144946                                                                                               Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 144946
                                                                    COA: 300433
                                                                    Wayne CC: 08-002525-FC
  HARVEY MALONE, JR.,
          Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 21, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 31, 2012                    _________________________________________
           s1024                                                               Clerk